EXHIBIT 10.2

 

 

AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

 

 

--------------------------------------------------------------------------------


 

AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

 

This AMENDMENT TO DEFERRED COMPENSATION AGREEMENT (this “Amendment”), made this
                day of        , 2005, by and between MTR Gaming Group, Inc., a
Delaware corporation having its principal office at State Route 2 South,
Chester, West Virginia 26034, together with all of its subsidiaries whether now
existing or hereafter formed or acquired (collectively, the “Company”), and
Edson R. Arneault, One Riverside Drive, New Cumberland, West Virginia
(“Executive”).

 

WHEREAS, the Executive is a party to a Deferred Compensation Agreement dated as
of January 1, 1999 (the “Existing Deferred Compensation Agreement”).

 

WHEREAS, the Executive and the Company desire to amend the terms of the Existing
Deferred Compensation Agreement to conform to the requirements set forth in
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended by
the American Jobs Creation Act of 2004 (“Section 409A”).

 

Now, therefore, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows, effective as of the date set forth
above:

 

1.                                       Recitals; Capitalized Terms.  The
recitals as set forth above are hereby incorporated herein by reference as
though more fully set forth.  Except to the extent otherwise defined herein,
capitalized terms shall have the meaning ascribed to them in the Existing
Deferred Compensation Agreement.

 

2.                                       Conformity with Section 409A.  The
Existing Deferred Compensation Agreement, as amended by this Amendment
(collectively, the “Deferred Compensation Agreement”) is intended to meet the
requirements of Section 409A, including, but not limited to, Paragraphs (2),
(3), and (4) of Section 409A(a).  Notwithstanding any provision of this Deferred
Compensation Agreement to the contrary, to the extent of any conflict between
the terms and conditions of this Deferred Compensation Agreement and the
requirements of Section 409A, the requirements of Section 409A shall govern.

 

3.                                       Election of Number of Years. 
Section 1.04 of the Existing Deferred Compensation Agreement is hereby amended
and restated in its entirety as follows:

 

“The Executive hereby irrevocably elects, for purposes of Section 1.02, above,
that the retirement benefits shall be computed and paid over a fifteen (15) year
period.”

 

4.                                       Election in the Event of the
Termination of Employment Prior to Retirement.

 

(a)                                  Section 2.03 of the Existing Deferred
Compensation Agreement is hereby amended and restated in its entirety as
follows:

 

“In the event (i) Executive resigns his employment (other than for Good Reason)
or (ii) Executive’s employment is terminated for Cause, then the Company shall
not be obligated to make any further premium payments for the life insurance
policy.  The Company shall maintain the policy (without additional premium
payments) until Executive’s retirement or death.”

 

--------------------------------------------------------------------------------


 

(b)                                 Section 2.04 of the Existing Deferred
Compensation Agreement is hereby amended and restated in its entirety as
follows:

 

“In the event (i) Executive resigns his employment for Good Reason or
(ii) Executive’s employment is terminated without Cause, then the Company shall
pay the next five premiums on the insurance policy as and when they become due.”

 

(c)                                  The following is added to the Deferred
Compensation Agreement as new Section 2.05:

 

“For purposes of this Deferred Compensation Agreement, the terms “Cause” and
“Good Reason” shall have the meaning assigned to such terms in the Employment
Agreement dated September 28, 2001, as amended, between the Company and the
Executive.

 

5.                                     Scope of Amendment.  Except to the extent
expressly amended herein, the terms and conditions of the Existing Deferred
Compensation Agreement shall govern.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

\s\ Edson R. Arneault

 

\s\ Donald J. Duffy  (5/13/05)

 

Edson R. Arneault

 

Donald J. Duffy,
Chairman of the Compensation
Committee

 

 

 

 

 

 

 

 

\s\ LC Greenwood

 

 

 

LC Greenwood,
Member of the Compensation
Committee

 

2

--------------------------------------------------------------------------------